SENTENCIA
H-i
El 10 de diciembre de 1986, Ramonita Nieves Massa fue acusada de infringir el Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, (CR-G87-1347), a saber, distribuir 1.0060 gramos de cocaína. El 7 de abril de 1988, como parte de un preacuerdo con el Ministerio Fiscal, alegó culpabilidad por posesión. Art. 404 *29(24 L.P.R.A. sec. 2404). El 27 de mayo, el tribunal — al amparo del Art. 404(b) de la Ley de Sustancias Controla-das de Puerto Rico, 24 L.P.R.A. sec. 2404(b)— le concedió una probatoria condicional por dos (2) años.
Vigente dicho término, el 26 de julio de 1989 se presentó una denuncia en su contra —y en contra de dos (2) perso-nas más— por alegadamente poseer cocaína con la inten-ción de distribuirla. Ello surgió de una confidencia. El agente José Flores Villalongo, de la División de Drogas de Carolina la investigó, obtuvo una orden y allanó la residen-cia de Nieves Massa. Le ocuparon seis mil seiscientos vein-tiocho dólares con treinta y cinco centavos ($6,628.35) en efectivo y 215.40 gramos de cocaína.
El 11 de octubre de 1989 el Ministerio Público solicitó la revocación de la probatoria, aduciendo la comisión de ese nuevo delito. Mientras estaba pendiente la vista prelimi-nar, en varias ocasiones se pospuso la vista de revocación a solicitud de la peticionaria. Finalmente, el 29 de mayo de 1990, el Hon. Carlos Colón Santini determinó que no exis-tía causa para acusar debido a unos defectos en la orden de allanamiento. El Ministerio Fiscal no solicitó una vista preliminar en alzada.
Acaecieron otras suspensiones sobre la vista de revocación. Después se celebró la vista sumaria inicial, en la cual el tribunal (Hon. Pierre E. Vivoni, Juez) determinó que habían causa probable para estimar que se había vio-lado las condiciones 5, 6, 7 y 11 de la Resolución de 27 de mayo de 1988. A petición de la defensa, señaló la vista final para el 20 de abril de 1990. Nuevamente, la defensa pidió su suspensión y manifestó que renunciaba a cualquier tér-mino que le pudiera favorecer a su representada. Posterior-mente se produjeron otras suspensiones.
En el ínterin, el 29 de junio de 1990 el oficial probatorio compareció al tribunal y solicitó el archivo, basado en que el Informe de Violación de Condiciones de la Probatoria *30había obedecido a la nueva denuncia por infracción a la Ley de Sustancias Controladas de Puerto Rico, la cual —según expuesto— no había prosperado en la vista preliminar. Señaló, además, que el 27 de mayo de 1990 había expirado el período de supervisión.
No obstante, el 18 de julio el Ministerio Público pidió que se extendiera el período probatorio. El tribunal fijó para el 10 de agosto la vista que a tales efectos la ley provee. Art. 404(b), supra. En esta fecha, la defensa solicitó la suspensión fundamentada en que Nieves Massa no ha-bía sido citada personalmente. El tribunal accedió, pero resolvió que mantenía jurisdicción para dictar sentencia o extender el período de supervisión. Señaló la vista final de revocación para el 2 de noviembre.
El día 2 la defensa pidió el archivo argumentando que se había cumplido con el período probatorio y no había me-diado causa en la vista preliminar por el nuevo delito. Ante este reclamo, el técnico sociopenal —y después el Fiscal-informaron al tribunal que poseían información confiden-cial de que Nieves Massa estaba en el trasiego de drogas. La defensa pidió posponer el caso, pues desconocía esos extremos. Se señaló para el 9 de noviembre.
Sin embargo, el 5 de noviembre de 1990 la defensa soli-citó la suspensión basada en unos compromisos previos y por necesitar “un tiempo razonable para poder preparar-nos para dicha vista por lo que, solicitamos se suspenda para el 16 de noviembre de 1990”. Escrito para mostrar causa, Exhibit 8. Llamado el caso para el 9 de ese mes sin su comparecencia ni la de su abogado, el Ministerio Público incluyó el nombre de tres (3) testigos más y solicitó que se le notificara al abogado por la vía telefónica. El tribunal así lo ordenó y, además, dispuso la notificación de copia de la minuta.
Finalmente, durante los días 16 de noviembre y 7 de diciembre de 1990 se celebró la vista final de revocación. *31Testificó Domingo Reyes, Técnico de Servicios Sociopenales. En resumen, atestó que presentó su Informe de Querella por el otro caso de sustancias controladas —co-misión de nuevo delito— que no prosperó en vista preliminar. Solicitó el archivo de la sentencia suspendida por entender que ésta se había cumplido. Atestó, además, que a Nieves Massa la relacionaban en la comunidad con el trasiego de drogas. Realizó dos (2) visitas a la comunidad el 20 de agosto y el 10 de octubre de 1990. Le informaron que continuaba en ese tipo de actividad criminosa. Fue infor-mado que Nieves Massa había salido a comprar un apar-tamento en Estados Unidos, aun cuando ella ni su esposo trabajaban.
En la segunda visita, las personas entrevistadas le in-formaron que tenía un carro nuevo; que no trabajaba; que fue a Estados Unidos a comprar una casa; que estaba en el trasiego de drogas; que ella mantenía el punto de drogas en el barrio, y que a su casa llegaban personas ajenas a la comunidad. En ambas ocasiones hubo personas que se abs-tuvieron de opinar. Atestó que de la investigación confirmó que tenía el carro nuevo y que no trabajaba; que había salido de Puerto Rico a Estados Unidos sin permiso del tribunal y sin que el oficial probatorio tuviera conocimiento de antemano; esto último lo admitió la probando.
Continuó declarando que con ella también residían Héctor Sánchez Nieves, recluido en la cárcel por sustancias controladas, Inoris Sánchez Nieves e Iris Nieves Massa, acusadas por sustancias controladas.
Desde que conoce y supervisa a Nieves Massa, ella ha tenido la misma casa, pero cuando comenzó a cumplir la probatoria la casa carecía de la segunda planta. La cons-truyó mientras estaba en probatoria y desempleada. Las personas que entrevistó eran confiables. El esposo de Nieves Massa trabajaba en “chiripas” en una guaguita ha-ciendo mudanzas. A preguntas de la defensa dijo que la *32probando nunca le manifestó que el auto nuevo lo había comprado su hermano ni que él le hubiese suplido el dinero.
El Ministerio Fiscal presentó, y se admitieron en evi-dencia, cuatro (4) fotografías de la casa y, además, prueba documental a los efectos de que ella fue quien compró el automóvil nuevo —Cavalier 1989, tablilla AUF 143— y que pagó en efectivo catorce mil ciento sesenta y tres dóla-res ($14,163).
El otro testigo fue José D. Flores Villalongo. Atestó so-bre las observaciones directas que hizo y que dieron base a la orden de allanamiento. Era policía con cuatro (4) años de experiencia y había participado en aproximadamente cin-cuenta (50) allanamientos.
El 19 de julio de 1989, luego de estar en el punto de vigilancia, observó a una persona —a quien había visto el día anterior— al otro lado de la calle. Vio llegar un Toyota que se estacionó en la calle frente a esa persona. Hablaron y ambos caminaron hacia la residencia de Nieves Massa. Ella estaba en la planta baja. Luego de conversar, ella su-bió a la segunda planta, bajó y le entregó al individuo del automóvil una bolsa plástica transparente que contenía polvo blanco de supuesta cocaína. El individuo del Toyota extrajo un objeto plateado del automóvil, pesó la bolsa plástica y del bolsillo de su pantalón extrajo dinero y lo entregó a Nieves Massa.
Continuó atestando que apreció en onza y media la can-tidad de polvo blanco en la bolsa plástica; que el polvo lle-gaba hasta la mitad de dicha bolsa, y que tendría un valor de dos mil dólares ($2,000) a dos mil quinientos dólares ($2,500). Luego se retiró, solicitó y obtuvo la orden de allanamiento.
En la declaración jurada para la orden de allanamiento describió a Nieves Massa de tez blanca y que medía 5'7". No albergaba dudas de que fue la persona que vio y realizó *33la transacción de drogas. Con esta prueba, el tribunal re-vocó la probatoria y la sentenció a dos (2) años de presidio.
A solicitud de Nieves Massa, acordamos revisar me-diante orden para mostrar causa.
h-H ( — I
La peticionaria Nieves Massa realmente no impugna la suficiencia de la prueba. La esencia de su planteamiento es que en el trámite de revocación de la probatoria se incu-rrieron en unas alegadas violaciones en la notificación. No tiene razón.
Primero, los autos originales revelan que indubitada-mente, en tiempo, fue debidamente citada y recibió una notificación adecuada según las normas establecidas en Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985). Compareció a todos los señalamientos, excepto el 10 de agosto de 1990, en que estuvo representada por su abo-gado, Ledo. Rubén Mojica Rivera. El tribunal ejerció su jurisdicción correctamente. Pueblo v. Pacheco Torres, 128 D.P.R. 586 (1991).
Segundo, no podemos confundirnos. Los antecedentes expuestos revelan dos (2) procesos separados e indepen-dientes: vista preliminar y revocación de probatoria. La prueba no desfilada por el Ministerio Fiscal durante la vista preliminar celebrada el 29 de mayo de 1990 no dis-puso ni adjudicó definitivamente el valor que los testigos pudieran generar en la vista final de revocación. Cf. Pueblo v. Texidor Seda, 128 D.P.R. 578 (1991). Repetimos: senci-llamente estamos frente a procesos y casos distintos, no susceptibles de ser adjudicados como uno solo.
Y tercero, la presunción de testimonio adverso —aquel anunciado y no presentado— es inaplicable a las vistas preliminares. En esas vistas, el Ministerio Fiscal no viene *34obligado a presentar toda su prueba. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 668 (1985).

Se expide el auto y se confirma la revocación y sentencia dictadas.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Alonso Alonso emitió una opinión disidente, a la cual se unió la Juez Aso-ciada Señora Naveira de Rodón.
(.Fdo.) Francisco R. Agrait Liado Secretario General